Citation Nr: 1333707	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-44 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to January 1978, and August 18, 1988, to November 22, 1988.  He also had unverified service in the Army National Guard of Alabama.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen the Veteran's claim for entitlement to service connection for PTSD.  Jurisdiction of the appeal has since been transferred to the RO in Atlanta, Georgia. 

In May 2012, the Board remanded the matter to schedule the Veteran for a travel board hearing, which was held before the undersigned in June 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A copy of the transcript of that hearing has been associated with the claims folder.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).   In this case, the Board has considered the Veteran's claim for all possible psychiatric disabilities as discussed below.

Additionally, although this claim has been adjudicated as one requiring new and material evidence to reopen a previously denied claim, the Board finds that the claim is one on the merits instead.  Specifically, the Veteran's original claim for service connection for PTSD was denied in a July 2008 rating decision.   Although he did not specifically appeal that determination, in March 2009, within the one year appeal period, he submitted new and material evidence in the form of an additional stressor and VA outpatient clinical records.  Because this new and material evidence was submitted within one year of the initial denial, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As the agency of original jurisdiction has considered the merits of the claim, as recently as in the February 2010 supplemental statement of the case, there is no prejudice to the Veteran for the Board to proceed.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010, and is being decided thereafter, the updated version of the law is applicable. 

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2013) (requiring the Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new version of 38 C.F.R. 
§ 3.304(f).  On remand, he should be so notified. 

The Veteran testified at his June 2013 hearing that he began treatment at the VA Medical Center (VAMC) in 1979, and was committed there in the 1980s and 1990s.  He also indicated that he was currently a resident at the Charlie Norwood VAMC in Augusta, Georgia.  Additionally, the Veteran stated that he was diagnosed with schizophrenia by a doctor at a Community Based Outpatient Clinic.  The Board notes that VAMC records dated only beginning in 2007 and through February 2010 have been associated with the claims folder.  Therefore, all outstanding treatment records must be obtained on remand.  38 C.F.R. § 3.159(c) (1), (2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the claim for PTSD, the Veteran asserts several in-service stressors.  One of his in-service stressors relates to daily assault from his Platoon Sargent.  Specifically as to his in-service personal assault, the Board notes that the Court in Patton v. West, 12 Vet. App. 272 (1999) held that VA manual procedures for developing evidence related to PTSD claims based on personal assault must be followed.  The Court noted that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it may be required that VA develop alternative sources of information.  Consistent with the holding in Patton, VA must notify the Veteran of the possible alternative sources for verifying the claimed in-service stressors due to personal assault. 

In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c (5).  Examples of corroborating evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c (3).  The Court likened VA's duty to notify a claimant of the criteria set forth in 38 C.F.R. § 3.304 (f) (3) to the requirements set forth in the VCAA (38 U.S.C.A. § 5103).  Gallegos v. Peake, No. 05-2920 (December 31, 2008).  On remand, the RO must ensure that the development procedures as set out in Patton and Gallegos are completed. 

The Veteran's other stressors included witnessing a Marine commit suicide after he arrived at Ft. Benning for jump school.  Although an April 2009 memorandum noted that there was insufficient information to corroborate the Veteran's stressors, the Board notes that none of the specific stressors were detailed in that memorandum.  On remand, the Veteran should be asked for specific details and another attempt should be made to verify his in-service stressors.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As noted above, the record shows that the Veteran has been diagnosed with different psychiatric disabilities and he points to various in-service stressors (falling while repelling, witnessing a Marine commit suicide at Ft. Benning, and personal assaults by his Platoon Sargent) as the cause of his current disability.  The Veteran has not been afforded an examination to determine the nature and etiology of any  current psychiatric disabilities; and he must be provided such an examination on remand.  In this regard, the Board observes that under 38 C.F.R. § 3.304(f), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Such an opinion should be obtained in this case. 

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2. Obtain all outstanding VAMC and Community Based Outpatient Clinic treatment records, specifically those dated beginning 1979 and through the present day.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

3. With any necessary assistance from the Veteran, obtain any private treatment records.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

4. Notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3). 

5. Provide the Veteran additional time to submit additional evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the Veteran's behalf. 

6. Send the Veteran another PTSD questionnaire and request that he provide detailed information regarding his claimed stressors. 

7. With the information obtained from the Veteran regarding his stressors, attempt to verify any of the Veteran's claimed stressors with U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

8. Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD and schizophrenia.  The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that any in-service stressful experience described by the Veteran occurred (e.g. in-service personal assault), or PTSD is otherwise related to service.  

c.  For any other psychiatric disability or disabilities diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the current disability was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service.   

d.  The examiner should also note the date of onset of any current disability found on examination.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must address pertinent evidence and discuss all contradictory evidence of record.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

9. Thereafter, readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


